SUMMERS, Chief Justice
(dissenting).
I dissent. I did not agree to the reduction of these bail bonds initially, and I do not agree to the reduction as modified at this time. It is my opinion that the bonds as fixed by the trial judge should be approved.
The information available at this time indicates that this case involves an international narcotic operation in which these defendants stood to share in a 6 million dollar haul. Furthermore, these defendants have prior criminal records, and, as the State sets forth in brief, reductions of bail bonds by this Court of defendants in a similar narcotic transaction in Livingston Parish resulted in six of the defendants fleeing the jurisdiction of the Court and failing to appear for trial.
This Court’s persistent reductions of bail bonds of defendants in narcotic transactions can only encourage this illicit traffic in our State.